THE COURT.
This case is here now upon a motion of the appellants to have the case ordered submitted for decision under rule V, for the failure of the respondents to file their points and authorities within the time allowed by the rules of this court. It appears by the papers submitted on the motion that the points and authorities on behalf of the appellants were served and filed on the twenty-seventh day of November, 189?; that the time for respondents to serve their points and authorities expired on December 27, 189?; that by stipulation the attorneys for appellants extended the time of respondents until and including January 11, 1898; that no other further extension has been asked or given by the attorneys for the appellants, or by this court; and that no points or authorities on behalf of respondents have ever been filed or served. Notice of this motion was given on the twenty-sixth day of January, 1898, which was fifteen days after the time of respondents had expired under the stipulation. We do not think that respondents have shown any sufficient excuse for their failure to file their points and authorities within the time given them by the rules of this court and the stipulation of the appellants.
*262The appellants, however, are not absolutely entitled under rule V to an immediate submission of the case for decision; but they are entitled to have the case placed upon the submission calendar provided for in rule ELI, to be submitted in due course when the business of the court shall permit such submission.
It is therefore ordered that the application of the respondents-to file points and authorities in the case be denied, and that the case be placed upon the said submission calendar provided for under rule III.